Citation Nr: 1125382	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide/Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2009 rating decision of the VA Regional Office (RO) in Oakland, California that denied service connection for hypertension, to include as due to Agent Orange exposure.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed hypertension from exposure to Agent Orange while serving in Vietnam.  In support of his claim, he has submitted a Free Executive Summary promulgated by the National Academy of Sciences entitled Veterans and Agent Orange: Update 2006; a product of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Sixth Biennial Update).  This white paper lists hypertension as one of the diseases for which there is limited or suggestive evidence of "an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  

Review of the record reflects that in his substantive appeal received in January 2010, the Veteran stated that he first learned that he had hypertension when he underwent an Agent Orange protocol examination in 1985.  In the notice of disagreement received in February 2009, he related that hypertension was diagnosed in 1992 and that he had taken medication since that time.  In a note received in November 2008, the Veteran indicated that he was treated for hypertension by Dr. White for a time and requested that outpatient records from Mather [VA] Hospital be secured.  VA outpatient clinical data of record sporadically date from 1994.  A November 2004 computerized problem list reflects that he had been treated for hypertension by Dr. White in April 1999.  None of the cited VA clinical records indicating treatment for hypertension prior to 2004 is in the claims folder.  As this constitutes constructive notice of the existence of additional VA records pertinent to the claim, an attempt must be made to retrieve and associate them with other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a duty to obtain records of treatment if they may be relevant to the claim at hand. See 38 C.F.R. § 3.159(c) (2) (2010).  Therefore, VA clinical records dating from 1985 through 2003 should be requested and associated with the claims folder.  In this regard, the Veteran should be contacted and asked to identify the providers and/or VA facilities from which he received a diagnosis or treatment for hypertension since 1985 or earlier.

Additionally, in correspondence dated in June 2008, the Veteran requested that he be scheduled for a VA examination.  The Board agrees that a specialist VA compensation examination is indicated, given white paper evidence that suggests a relationship between Agent Orange exposure and hypertension.  The fulfillment of the VA's statutory duty to assist the Veteran includes conducting a thorough and contemporaneous VA medical examination when indicated, and providing a medical opinion which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the specific VA facility and/or private provider from which he received a diagnosis and treatment for hypertension since discharge from service, as well as relevant dates.  Secure necessary authorization to request private clinical data.

2.  Following receipt of the above, request VA outpatient clinical records dating from 1985 (or earlier) through 2003, and associate with the claims folder.  The search should include any archived or retired records, if applicable.  Any negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After a reasonable time for responses to the above requests for information and records, schedule the Veteran for a VA medical examination.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the Veteran currently has a hypertension deriving from Agent Orange/herbicide exposure in Vietnam or otherwise from service, or whether it is more likely of post service onset and unrelated to service. 

4.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, furnish a Supplemental Statement of the Case to him and to his representative, and allow a reasonable period of time for a response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


